

116 HR 2084 IH: Stopping Consumption of Tobacco by Teens Act of 2019
U.S. House of Representatives
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2084IN THE HOUSE OF REPRESENTATIVESApril 4, 2019Mr. Aderholt (for himself and Mr. Vargas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to raise the minimum age restriction with respect
			 to the sale of tobacco products, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stopping Consumption of Tobacco by Teens Act of 2019 or the SCOTT Act of 2019. 2.Minimum age restrictions for sale of tobacco products (a)Minimum age restrictionsSection 906(d)(3) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387f(d)(3)) is amended—
 (1)by amending subparagraph (A) to read as follows:  (A)Face-to-face transactionsNo restrictions under paragraph (1) may prohibit the sale of any tobacco product in face-to-face transactions by a specific category of retail outlets.; and
 (2)by adding at the end the following:  (C)Minimum age restrictions (i)RestrictionIt shall be unlawful to sell or distribute a tobacco product to any person younger than 21 years of age.
 (ii)EnforcementThe Secretary of Health and Human Services is authorized to enforce the prohibition under clause (i) and shall take necessary action to enforce such prohibition, including, as appropriate—
 (I)conducting undercover compliance checks, performing retailer inspections, initiating enforcement actions for noncompliance, and taking any other measures appropriate to help ensure nationwide compliance with such prohibition; and
 (II)establishing requirements that retailers check identification to ensure compliance with clause (i) (including increasing the minimum age for which the checking of such identification is not required, which shall be greater than the minimum age under clause (i)) or issuing guidance concerning the responsibility of retailers to ensure such compliance.
 (iii)RegulationsNot later than 2 years after the date of the enactment of the SCOTT Act of 2019, the Secretary shall revise the regulations issued under paragraph (1) to implement and enforce clauses (i) and (ii).
							.
 (b)Prohibition against remote retail salesSection 906(d)(4) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387f(d)(4)) is amended by adding at the end the following:
				
					(C)Vapor products
 (i)In generalNot later than 2 years after the date of the enactment of the SCOTT Act of 2019, the Secretary shall issue regulations or revise the regulations issued under clause (i) and (ii) of subparagraph (A) to require age ver­i­fi­ca­tion with respect to remote sales of vapor products.
 (ii)ContentSuch regulations shall, at a minimum, provide— (I)that a delivery seller of vapor products—
 (aa)shall not sell, deliver, or cause to be delivered any vapor products to a person under the minimum age required for the legal sale or purchase of vapor products, as determined by the applicable law at the place of delivery;
 (bb)shall not accept a delivery sale order from a person without— (AA)obtaining the full name, birth date, and residential address of that person; and
 (BB)verifying the information provided in subparagraph (A), through the use of a commercially available database or aggregate of databases, consisting primarily of data from government sources, that are regularly used by government and businesses for the purpose of age and identity verification and authentication, to ensure that the purchaser is at least the minimum age required for the legal sale or purchase of vapor products, as determined by the applicable law at the place of delivery; and
 (cc)shall not make any such delivery without first obtaining, at the place of delivery, the signature of a person who is not younger than the minimum age described in item (aa);
 (II)that no database being used for age and identity verification pursuant to subclause (I)(bb)(BB) shall be in the possession or under the control of the delivery seller, or be subject to any changes or supplementation by the delivery seller; and
 (III)for definitions of the terms delivery sale, delivery seller, online marketplace, and vapor products. (iii)DefinitionsTo the extent the Secretary determines is appropriate and practicable, in issuing regulations referred to in clause (ii)(III), the Secretary shall define the terms specified in such clause consistent with the following definitions:
 (I)The term delivery sale means a sale of vapor products in which— (aa)the consumer submits the order for the sale by means of a telephone or other method of voice transmission, the mail or common carrier, or the Internet or other online service, or the seller is otherwise not in the physical presence of the buyer when the request for purchase or order is made; or
 (bb)the vapor products are delivered to the buyer by common carrier, private delivery service, or other method of remote delivery, or the seller is not in the physical presence of the buyer when the buyer obtains possession of the vapor products.
 (II)The term delivery seller means a person who makes a delivery sale, or provides an online marketplace to facilitate a delivery sale.
 (III)The term online marketplace means an online portal or other digital or similar platform that facilitates the sale of products to consumers, through retail sale, auction, or similar transactions.
 (IV)The term vapor product— (aa)means any non-combustible product that employs a heating element, power source, electronic circuit, or other electronic, chemical, or mechanical means, regardless of shape or size, to produce vapor from nicotine in a solution or other form;
 (bb)includes any electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device, and any vapor cartridge or other container of nicotine in a solution or other form; and
 (cc)does not include a drug or device. . 